Citation Nr: 1758030	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-09 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to October 2001. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified at a Board hearing in September 2017; the transcript of the hearing is of record. 

In May 2015 and June 2017, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development. The case has since been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

The Board remanded this case in June 2017 for a Board hearing, which occurred in September 2017. Previously, in May 2015, the Board remanded this case for further evidentiary development. Specifically, the Board directed that the AOJ obtain an addendum opinion to the February 2011 VA medical examination if needed following the submission of additional evidence. 

The Veteran underwent a VA examination in February 2011. The examiner diagnosed the Veteran with social anxiety disorder and bipolar disorder. The examiner opined that the Veteran did not meet the criteria for PTSD under the DSM- IV standard, but that a general health disorders examination may need to be ordered concerning the Veteran's diagnosed mental health disorders. It appears the AOJ did not provide another examination or an addendum opinion because the Veteran did not submit additional evidence that was requested in the prior remand to include a copy of the Veteran's high school transcript, personal assault information and authorization to release medical records from Cherokee Health System. Therefore, the AOJ determined that the record was essentially the same as at the time of the prior examination and thus, no further examination was necessary. However, in light of the Veteran's personal testimony, the Board finds that a remand is warranted for another VA examination to determine the etiology of the Veteran's acquired psychiatric disorders. Because the Board is being remanded for a new examination, he is advised that he may submit any additional evidence requested in the Board's August 2015 remand to include his high school transcript and authorization to release medical records from Cherokee Health System. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran is advised that he may submit any additional evidence requested in the Board's August 2015 remand to include his high school transcript and authorization to release medical records from Cherokee Health System as well as ROTC information (letter) as indicated in the September 2017 Board hearing.

2. Obtain any updated VA medical records concerning the Veteran's mental health treatment.  

3. Schedule the Veteran for a new VA psychiatric examination.

a) The examiner should provide current diagnoses for any acquired psychiatric disorders, including but not limited to, major depressive disorder, bipolar disorder, and/or social anxiety disorder. 

b) For any currently diagnosed acquired psychiatric disorder including but not limited to, major depressive disorder, bipolar disorder, and/or social anxiety disorder, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that it had its onset in, or is otherwise related to, the Veteran's active service. 

c) The examiner should address the Veteran's competent statements concerning an incident in service where he was attacked by an NCO. 

d) The examiner should address the Veteran's documented disciplinary issues while in-service. 

e) All indicated tests and studies should be performed and all findings reported in detail. The claims file should be reviewed by the examiner, and the examination report should reflect that review. The examiner should provide a detailed rationale for the opinion and reconcile it with all pertinent evidence of record. If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




